DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1, 3-13, 15-18, 20, 24-28, 116, 117, 122-129, drawn to an illumination device, classified in H01L33/06.
II.	Claims 130-134, drawn to a method of fabricating a packed illumination device, classified in H01L21/50.
Newly submitted claims 130-134 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the vent can be defined before or during dicing rather than after dicing as described by the applicant in claims 130-134.  Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The product as claimed can be made by another and materially different process.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 130-134 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 13, 15, 117, and 128 are rejected under 35 U.S.C. 103 as being unpatentable over Iwaki (United States Patent Application Publication No. US 2017/0084803 A1, hereinafter “Iwaki”) in view of Li et al. (USPN 8,710,721 B1, hereinafter “Li”) and further in view of Schowalter et al. (United States Patent Application Publication No. US 2014/0203311 A1, hereinafter “Schowalter”) and further in view of Nagesh et al. (USPN 5,585,671, hereinafter “Nagesh”).
In reference to claim 1, Iwaki discloses a similar device.  Figures 6, 7, 11, 12, 17, 23, 27, 32, 37 of Iwaki disclose an illumination device which comprises a package comprising (i) a base (4, 13) defining a recessed interior volume and (ii) a transparent lid (5) disposed over the base (4, 13) and at least partially covering the interior volume.  There is a light-emitting device which comprises a light-emitting semiconductor die (31) disposed within the interior volume.  The lid (5) is sealed to the base (4, 13).  A metallization pattern or electrode (21) is disposed on the base (4, 13) and is electrically coupled to the light-emitting device (31).  Iwaki does not disclose that a hollow vent which comprises one or more holes that is defined in the lid (5) fluidly couples the interior volume with the atmospheric air and the light-emitting semiconductor die (31) disposed outside of the illumination device.  However fig. 1-3 of Li disclose the use of a lid (130b) covering an LED (114) which has one or more holes (135, 136) through the lid in order to expel heat to the outside environment (column 3, lines 22-25).  Li discloses the known problem of heat dissipation in the operation of LEDs (column 1, lines 26-40).  In view of Li, it would therefore be obvious to implement a vent which comprises one or more holes through the lid.  Iwaki does not disclose that the light-emitting semiconductor die (31) is configured to emit ultraviolet (UV) light.  However Schowalter discloses the need for packages with greater light extraction efficiency for ultraviolet light-emitting semiconductor devices (p. 1-2, paragraphs 6-11).  Iwaki states that the package provides greater light extraction efficiency (p. 4, paragraphs 74, 76).  In view of Schowalter, it would therefore be obvious to implement an ultraviolet light-emitting semiconductor device in the Iwaki structure.  Iwaki does not disclose that a first epoxy seals the lid (5) to the base (4, 31).  However Nagesh discloses the known use of an epoxy material to seal a lid to a substrate/base (column 2, lines 9-11).  It would be obvious to seal the lid to the base with an epoxy material since choosing from a finite number of identified, predictable solutions ("obvious to try") with a reasonable expectation of success have been found to be obvious. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  Thus in the device of Iwaki constructed in view of Li, Schowalter, and Nagesh, a first epoxy seals the lid (5) to the base (4, 31).
With regard to claim 4, the vent (15 - Iwaki, fig. 1-3) further comprises one or more holes through the base (4, 13 - Iwaki, fig. 1-3).
In reference to claim 13, Iwaki discloses the use of nickel (Ni) for the metallization pattern (21, p. 3, paragraph 58).
With regard to claim 15, the light-emitting device of Iwaki constructed in view of Li, Schowalter and Nagesh is a light emitting diode (p. 2, paragraph 51 of Iwaki, p. 1-2, paragraphs 6-11 of Schowalter).
In reference to claim 117, the light-emitting device of Iwaki constructed in view of Li, Schowalter and Nagesh, the vent (136 - Li, fig. 1A-1B) is a single hole defined through the lid (130a - Li, fig. 1A-1B).  The vent (136 - Li, fig. 1A-1B) permits two-way gas exchange between the light-emitting semiconductor die (31 - Iwaki, fig. 1-3) and the atmospheric air disposed outside of the illumination device.  The vent (136 - Li, fig. 1A-1B) is the only hole fluidly coupling the interior volume and the light-emitting semiconductor die (31 - Iwaki, fig. 6, 7, 11, 12, 17, 23, 27, 32, 37) with atmospheric air disposed outside of the illumination device.
With regard to claim 128, an entirety of a top surface of the lid (5, Iwaki, fig. 6, 7, 11, 12, 17, 23, 27, 32, 37) is flat and parallel to a bottom surface of the base (4, 13, Iwaki, fig. 6, 7, 11, 12, 17, 23, 27, 32, 37).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Iwaki in view of Li and further in view of Schowalter and further in view of Nagesh as applied to claim 1 above and further in view of Hoang et al. (USPN 6,744,131 B1, hereinafter “Hoang”).
In reference to claim 3, Iwaki does not disclose that the first epoxy seals the lid to the base at two or more discrete points with the vent further comprising an opening disposed between the two or more discrete points.  However Hoang discloses sealing a lid to a substrate at four outer corners to provide a non-hermetic seal to provide air flow (by the open spaces or vents between the lid and the substrate) to a semiconductor device thus cooling it (column 5, lines 56-66).  Iwaki discloses that heat dissipation is desirable in the art (p. 6, paragraph 149, p. 6-7, paragraph 150).  In view of Hoang, it would therefore be obvious to form the first epoxy at the four corners/discrete points of the lid such that an open space or vent is disposed between the four corners/discrete points.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Iwaki in view of Li and further in view of Schowalter and further in view of Nagesh as applied to claim 1 above and further in view of Jung et al. (United States Patent Application Publication No. US 2012/0267671 A1, hereinafter “Jung”).
In reference to claim 5, Iwaki does not disclose implementing one or more voltage-regulation devices disposed within the interior volume and electrically coupled to the metallization pattern (116).  However figure 11 of Jung discloses a voltage-regulation device (35) that is disposed within the interior volume (15) while being electrically coupled to a metallization pattern (32).  Jung discloses that the voltage-regulation device provides the benefit of protecting the light emitting diode from reverse current (p. 6, paragraphs 152, 156).  In view of Jung, it would therefore be obvious to implement one or more voltage-regulation devices that are disposed within the interior volume and are electrically coupled to the metallization pattern in the device of Iwaki constructed in view of Li, Schowalter, and Nagesh.
With regard to claim 6, the device of Iwaki constructed in view of Li, Schowalter, Nagesh, and Jung uses a voltage-regulation device in the form of a Zener diode (Jung – p. 6, paragraphs 152, 156).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Iwaki in view of Li and further in view of Schowalter and further in view of Nagesh and further in view in view of Jung as applied to claim 5 above and further in view of Yama (USPN 5,731,631, hereinafter “Yama”).
With regard to claim 7, Iwaki does not disclose using a second epoxy which attaches the voltage regulation device to the base (4, 13).  However figure 21 of Yama discloses (column 17, lines 44-50) the known use of an epoxy (28) to attach a chip (1) to a substrate (27).  It would be obvious to use an epoxy to attach the voltage regulation device (35) to the base (10, 95) since choosing from a finite number of identified, predictable solutions ("obvious to try") with a reasonable expectation of success have been found to be obvious. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  In view of Yama, it would therefore be obvious to use a second epoxy which attaches the voltage regulation device to the base.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Iwaki in view of Li and further in view of Schowalter and further in view of Nagesh and further in view of Jung and further in view of Yama as applied to claim 7 above and further in view of Chien et al. (United States Patent Application Publication No. US 2017/00200867 A1, hereinafter “Chien”).
In reference to claim 8, neither of the cited references discloses disposing a barrier material disposed between the second epoxy and the interior volume such that the barrier material substantially prevents propagation of UV light emitted by the light-emitting device to the second epoxy.  However figure 4 of Chien discloses forming an ultra-violet light barrier material (coating C) around an epoxy adhesive (P) since the epoxy adhesive cannot withstand ultra-violet light (p. 2, paragraph 21).  Chien makes it clear the degradation of materials by ultra-violet light is a known problem in the art (p. 1, paragraphs 3-5).  In view of Chien, it would therefore be obvious to dispose an ultra-violet light barrier material between the second epoxy and the interior volume such that the barrier material substantially prevents propagation of UV light emitted by the light-emitting device to the second epoxy in the device of Iwaki constructed in view of Li, Schowalter, Nagesh, Jung, and Yama.
With regard to claim 9, the device of Iwaki constructed in view of Li, Schowalter, Nagesh, Jung, Yama, and Chien uses a barrier material (Chien - p. 2, paragraphs 21 and 23) that reflects or blocks light.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Iwaki in view of Li and further in view of Schowalter and further in view of Nagesh as applied to claim 1 above and further in view of Chien.
In reference to claim 10, Iwaki does not disclose disposing a barrier material disposed between the first epoxy and the interior volume such that the barrier material substantially prevents propagation of UV light emitted by the light-emitting device to the first epoxy.  However figure 4 of Chien discloses forming an ultra-violet light barrier material (coating C) around an epoxy adhesive (P) since the epoxy adhesive cannot withstand ultra-violet light (p. 2, paragraph 21).  Chien makes it clear the degradation of materials by ultra-violet light is a known problem in the art (p. 1, paragraphs 3-5).  In view of Chien, it would therefore be obvious to dispose an ultra-violet light barrier material between the first epoxy and the interior volume such that the barrier material substantially prevents propagation of UV light emitted by the light-emitting device to the first epoxy in the device of Iwaki constructed in view of Li, Schowalter, and Nagesh.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Iwaki in view of Li and further in view of Schowalter and further in view of Nagesh and further in view of Chien as applied to claim 10 above and further in view of Cheng (USPN 8,242,475 B1, hereinafter “Cheng”).
In reference to claim 11, neither of the cited references discloses the use of metals as an ultra-violet light barrier material.  However Cheng discloses the known use of metals such as silver, nickel, cobalt, and aluminum for blocking ultra-violet light (column 3, lines 35-39).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use metals such as silver, nickel, cobalt, and aluminum as an ultra-violet light barrier material.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Iwaki in view of Li and further in view of Schowalter and further in view of Nagesh and further in view of Chien as applied to claim 10 above and further in view of Toita et al. (United States Patent Application Publication No. US 2015/0287894 A1, hereinafter “Toita”).
In reference to claim 12, neither of the cited references discloses the use of polytetrafluoroethylene as an ultra-violet light barrier material.  However Toita discloses the known use of polytetrafluoroethylene for blocking ultra-violet light (p. 5, paragraph 33).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use polytetrafluoroethylene as an ultra-violet light barrier material.

Claim 122 is rejected under 35 U.S.C. 103 as being unpatentable over Iwaki in view of Li and further in view of Schowalter and further in view of Nagesh as applied to claim 117 above and further in view of Iwayama et al. (United States Patent Application Publication No. US 2015/0016072 A1, hereinafter “Iwayama”).
In reference to claim 122, Iwaki does not disclose that the light-emitting device (31) is not connected to the package by wire bonds.  However Iwayama discloses that flip-chip mounting a device instead of wire bonding a device provides the benefit of a reduced height in the package (p. 1, paragraph 7).  Iwaki discloses that a package with a reduced height is a known goal in the art (p. 1, paragraphs 6-7).  In view of the above, it would therefore be obvious to mount the light-emitting device (31) in the package by flip-chip mounting instead of wire bonding.

Claim 129 is rejected under 35 U.S.C. 103 as being unpatentable over Iwaki in view of Li and further in view of Schowalter and further in view of Nagesh as applied to claim 1 above and further in view of Kim et al. (United States Patent Application Publication No. US 2008/0142822 A1, hereinafter “Kim”).
In reference to claim 129, Iwaki does not disclose that an entirety of a bottom surface of the lid/lens (5, Iwaki, fig. 6, 7, 11, 12, 17, 23, 27, 32, 37) is flat and parallel to the top surface of the lid/lens.  However Kim discloses that the use of a flat lens has the benefit of a reduced package/device size (p. 1, paragraph 17) when compared to a curved lens/lid.  Kim discloses that a reduced package/device size is a known goal in the art (p. 1, paragraph 7).  In view of Kim, it would therefore be obvious to implement a lid/lens with an entire bottom surface that is flat and parallel to the top surface of the lid/lens in the device of Iwaki constructed in view of Li, Schowalter, and Nagesh.

Allowable Subject Matter
Claims 16-18, 20, 24-28, 116, and 123-127 were allowed in a previous Office action.
The following is a statement of reasons for the indication of allowable subject matter: the reasons for the allowability of claims 16-18, 20, 24-28, 116, and 123-127 were discussed in a previous Office action.

Response to Arguments
Applicant's arguments filed June 21, 2022 have been fully considered but they are not persuasive.  The applicant argues that combining Kung with Iwaki, Schowalter, and Nagesh would contradict Iwaki’s teachings (p. 10-11 of the response filed June 21, 2022).  As for the arguments concerning the combination with Kung, these arguments are rendered moot since claim 1 is now rejected under 35 USC 103 using the combination of Iwaki, Li, Schowalter, and Nagesh.  The examiner notes the remarks concerning Iwaki.  Although the applicant argues that Iwaki does not want to damage the lid with holes (p. 10 of the response), the cited paragraph of Iwaki (paragraph 77) makes it clear that the damage to be avoided would be caused by heat and the resulting heat deformation of the lid/lens.  Therefore claims 1, 3-13, 15, 117, 122, 128, and 129 stand rejected in the above Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817